Citation Nr: 1028673	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-02 691	)	DATE
	)
	)

THE ISSUE
 
Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected disabilities.
 
 
REPRESENTATION
 
Appellant represented by:  Military Order of the Purple Heart of 
the U.S.A.
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from November 1967 to November 
1970.
 
This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2006 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania, 
which denied the benefit sought.
 
The Veteran appeared at a Travel Board hearing in March 2009 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file.
 
In August 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The  AMC/RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.
 
 
FINDINGS OF FACT
 
1.  The AMC/RO completed all additional development directed in 
the August 2009 Board remand.
 
2.  The preponderance of the evidence is against finding that the 
Veteran is not unable to obtain and maintain substantially 
gainful employment due solely to his service-connected 
disabilities.
 
 
CONCLUSION OF LAW
 
The requirements for a total disability evaluation based on 
individual unemployability due to service connected disorders are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.16 (2009).
 
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in January 2006 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  In November 2009, the Veteran was provided notice how 
disability ratings and effective dates are assigned.  
  
A November 2009 AMC/RO letter provided comprehensive notice for a 
claim for individual employability.  The Board finds the November 
2009 letter fully VCAA content-compliant.  See 38 C.F.R. 
§ 3.159(b)(1).  The claim was reviewed on a de novo basis in a 
March 2010 supplemental statement of the case.  Thus, any timing-
of-notice error was cured and rendered harmless.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).
 
The evidence of record shows that the omission of comprehensive 
VCAA notice in the January 2006 letter did not frustrate the 
statutory purpose of content-compliant notice.  Neither the 
Veteran nor his representative asserts the Veteran was misled or 
unaware of what is needed to prove his claim.  He meaningfully 
participated in the adjudication of his claim at all times.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  Thus, the 
Board finds that any VCAA notice content error was nonprejudicial 
and was harmless.  See Shinseki v. Sanders, ___ U.S. ___, 129 S. 
Ct. 1696, 173 L.Ed.2d 532 (2009).
 
VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  See 
38 C.F.R. § 3.159(c).  In addition to the Veteran's VA treatment 
records, records associated with his award of benefits 
administered by the Social Security Administration were obtained 
and are in the claims file.  As found above, while he may not 
have received full notice prior to the initial decision, after 
content-compliant notice was provided, he was afforded a 
meaningful opportunity to participate in the adjudication of the 
claims.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects the 
fairness of this adjudication.  See 38 C.F.R. § 3.159(b), (c).
 
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Governing Law and Regulation
 
For VA purposes, a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340.  
Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities: provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or  more.  Marginal employment (generally, where 
the disabled person's earned annual income does not exceed the 
amount established by the Bureau of the Census as the poverty 
threshold for one person) shall not be considered substantially 
gainful employment.  However, if the total rating is based upon a 
disability or combination of disabilities for which the Rating 
Schedule provides an evaluation of less than 100 percent, it must 
be determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to advancing 
age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).
  
Analysis
 
The Veteran is service connected for diabetes mellitus with 
erectile dysfunction, evaluated as 20 percent disabling; 
peripheral neuropathy of each upper and lower extremity secondary 
to diabetes mellitus, with each upper extremity evaluated as 20 
percent disabling, and each lower extremity evaluated as 10 
percent disabling; and for a duodenal ulcer and a penile 
chancroid, each evaluated as noncompensable, for a total combined 
rating of 60 percent.  The combined rating includes a bilateral 
factor of 4.8 percent for the upper and lower extremity 
peripheral neuropathy.  The Veteran also receives special monthly 
compensation for loss of use of a creative organ.  
 
The Veteran's combined rating of 60 percent meets the minimum 
requirement for a single disorder evaluated as 60 percent 
disabling in light of diabetes and peripheral neuropathy having a 
common etiology in diabetes.  Even, however, if he had not met 
the minimum requirement it is the established policy of the 
Department of Veterans Affairs that all veterans who are unable 
to secure and follow a substantially gainful  occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in paragraph (a) of this 
section.  The rating board will include a full statement  as to 
the Veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue.  38 C.F.R. § 4.16(b).
  
In determining whether a claimant is entitled to total disability 
evaluation based on individual unemployability due to service-
connected disorders for compensation purposes, neither the 
claimant's non-service-connected disabilities nor his advancing 
age may be considered.  38 C.F.R. § 3.341(a); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  For a veteran to prevail on a total 
disability evaluation based on individual unemployability due to 
service-connected disorders claim, it is necessary that the 
record reflect some factor which places the claimant's case in a 
different category than other veterans with an equal rating of 
disability.  Id. 
 
The United States Court of Appeals for Veterans Claims has 
clarified that, where a claimant does not meet the schedular 
requirements of 38 C.F.R. § 4.16(a), the Board has no authority 
to assign a total disability evaluation based on individual 
unemployability due to service connected disorders rating under 
38 C.F.R. § 4.16(b) in the first instance, but must first refer 
the claim to the Director, Compensation and Pension Service for 
initial extraschedular consideration.  Bowling v. Principi, 15 
Vet. App. 1 (2001); see also 38 C.F.R. § 3.321(b)(1).  There is 
no prohibition, however, against the Board denying referral for 
consideration of entitlement to an extraschedular rating.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).
 
The essential issue is whether the Veteran's service-connected 
disabilities alone preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  38 C.F.R. § 
4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record 
must reflect that circumstances, apart from nonservice-connected 
conditions, place him in a different position than other veterans 
having the same compensation rating.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment is 
not enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  The 
ultimate question is whether the Veteran, in light of his 
service-connected disabilities, is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  Van Hoose.
 
Analysis
 
The Veteran's application for individual employability notes that 
he is a high school graduate, and that he last worked as a 
warehouse manager and purchasing agent.  That employment was 
terminated in March 2003, when he was laid off due to 
downsizing.  He reports not working since.  He notes that he has 
sought employment but was unsuccessful.  The Veteran asserts that 
his main impediment to employability is that he cannot stay on 
his feet for prolonged periods due to their swelling, pain, and 
numbness.  He also noted numbness and swelling in his hands.  The 
Veteran asserts that, but for these subjectively perceived 
effects of his diabetes, he could work, his significant 
nonservice-connected disabilities notwithstanding.  His most 
significant nonservice-connected disability is hepatitis C, which 
was the basis for the award of Social Security benefits.  His 
other nonservice-connected disabilities include hypertension, 
posttraumatic stress disorder, peripheral vascular disease, and 
obstructive sleep apnea.
 
The Board remanded in part for an examination to determine if any 
service-connected disability standing alone, or the cumulative 
effect of all, rendered him unemployable.  In the interest of 
brevity, the Board will not set forth the examination report in 
lengthy detail.  Suffice it to say that the examiner conducted a 
review of the claims file and noted the Veteran's reported 
history prior to rendering the diagnoses.
 
The January 2010 examination report notes that the examiner noted 
the Veteran's reported diagnosis of diabetes mellitus in April 
2004.  The appellant denied any problems with ketoacidosis or 
hypoglycemic reactions that required hospitalization.  The 
examiner also noted the Veteran's reported blood sugar of 180 
maintained his A1C at 6 percent, which was completely normal-
though the Veteran reported it as elevated.  The examiner also 
noted the Veteran's A1C of 6 percent confirmed that he was 
following an American Diabetic Association diet.  Further, the 
Veteran did not have to restrict his activity to avoid strenuous 
activities due to hypoglycemic reactions.  Instead, the Veteran 
reported he limited his activities because of fatigue, loss of 
strength, and symptoms of his feet.  The examiner noted the 
Veteran was laid off from his last job prior to his diagnosis of 
diabetes.  The Veteran noted he never went back to work because 
he did not "feet like it;" he stated he was too tired, had loss 
of strength, and by that point, his feet began to bother him.
 
The Veteran reported he awoke about every hour and one-half, 
either to go to the bathroom or because of his sleep apnea.  The 
examiner noted that a severe lack of sleep certainly would 
contribute to fatigue and feelings of loss of strength.  The 
examiner further noted the hepatitis C, for which the Veteran had 
refused current treatment due to the side effects of the 
medication.  He had not, however, informed his treating 
physicians of that fact, which precluded use of alternative 
medications.  The examiner encouraged the Veteran to revisit all 
of his medical disorders with his providers, especially his sleep 
apnea, to see if he could address his energy levels.
 
The appellant reported that he saw his diabetic provider every 
six months for routine evaluations, not for ketoacidosis or 
hypoglycemic reactions.  He denied any issues of pruritis.  The 
Veteran also denied any coronary artery disease, and the examiner 
noted there was no medical evidence of the disease, as shown by 
his last stress test.  The appellant noted that he no longer 
mowed the lawn or shoveled snow, due to the sensation in his feet 
and swelling in his lower extremities, but he was still able to 
do light cleaning around the house, such as the bathrooms, the 
dishes, laundry, and running the sweeper.  He also reported he 
continued to drive without issue.  He told the examiner his 
hypertension was diagnosed at least four years prior to his 
diabetes.  The examiner noted the Veteran's creatinin had been 
elevated for the last several years, ranging from 1.2 to 1.7, 
which was likely secondary to longstanding, uncontrolled high 
blood pressure.  Urinalysis for microalbumin remained negative.  
The Veteran noted he was taking his hypertension medications 
without side effects.
 
The examiner found no evidence the Veteran had peripheral 
vascular disease, and noted that a 2004 Doppler study revealed 
essentially normal arterial blood flow to both lower extremities 
at rest.  The examiner opined that the Veteran's complaints of 
chronic lower extremity edema were likely secondary to venous 
insufficiency which may have developed due to a remote history of 
smoking and/or obesity.  He denied any symptoms of claudication, 
burning, numbness, or tingling, of the calves, or cramping on 
walking.
 
The Veteran reported that he started having numbness and tingling 
of his toes about a year after his diagnosis of diabetes.  He 
denied any burning, but noted a tingling sensation increased on 
walking.  On a scale of 1 to 10, prior to walking the sensation 
was 4/10, and after walking for 10 minutes, 8/10, when he had to 
rest.  After sitting for 10 minutes he could walk another 10 
minutes.  The Veteran cited that symptom as the main reason he 
was unable to return to work.  When driving, the appellant was 
able to drive and perceive the pedals, and he is able to traverse 
stairs without tripping.  As a result, the examiner found no 
functional impairment or joint involvement of the feet.  The 
Veteran also reported intermittent burning, numbness, and 
tingling of his fingertips and fingers.  The appellant noted it 
had not progressed in intensity or frequency, and he denied any 
fine motor issues stating that he was able to pick up a pen off 
of a table, sign his name, button his clothes, zip up his 
trousers, and hold a cup of coffee without issue.  The Veteran 
noted he primarily noted his symptoms when holding the steering 
wheel for any length of time, but easing the pressure of his grip 
relieved the burning, numbness, or tingling.  The examiner noted 
this report indicated the absence of functional impairment or 
joint involvement of the hands.
 
The Veteran reported that his ulcer was completely asymptomatic, 
and had been for years on Omeprazole, which he reported taking 
without side effects.  The Veteran noted his ulcer never impacted 
his occupation.  The examiner noted the Veteran's erectile 
dysfunction and nocturia, but there were no other reported 
abnormalities, and the former was addressed with medication.  
Neither disorder impacted his occupation or activities of daily 
living.
 
Physical examination revealed the feet to be cool to touch, with 
no erythema or increased temperature.  Bony prominences were in 
gross alignment, and skin color and temperature were normal.  No 
muscle wasting, atrophy, paralysis, neuritis, or neuralgia was 
noted.  Muscle strength against resistance was 5/5.  No 
functional impairment of joint function was noted.  Monofilament 
study revealed both feet as sensate, as well as to vibratory 
sensation.  Examination of the fingers revealed the same 
results.  There was no bogginess of the proximal interphalangeal, 
distal interphalangeal, or metacarpophalangeal joints.  Central 
nerve examination revealed the Veteran's gait as steady, with no 
limp or antalgia.  Tandem walking was normal, he was able to 
balance on toes and heels, and Romberg was negative.  Deep tendon 
reflexes in the upper and lower extremities was +1 to 2.  Cranial 
nerves II - XII were grossly intact.  Motor function was 5/5.
 
The examiner's diagnosis included the findings noted above.  He 
noted the elevated creatinin was evidence of renal insufficiency, 
which was not related to the diabetes but to hypertension.  The 
examiner opined that hypertension was not related to or caused by 
the diabetes.  Neither was the Veteran's venous insufficiency 
related to his diabetes, as it was likely due to obesity.  The 
examiner opined further that the Veteran's obstructive sleep 
apnea and hepatitis C, both of which were untreated, could be 
contributing to his main symptoms the Veteran endorsed as the 
reasons for his not being able to work: fatigue and a loss of 
strength, and sensation in the feet,  The examiner noted that the 
Veteran's diabetes had been well controlled over the years, and 
it was hard to attribute it as the reason the appellant never 
returned to work after 2003, in as much as diabetes was not 
diagnosed until a year later.  The examiner further noted the 
Veteran's ulcer was well controlled.  As a result, the examiner 
opined the Veteran's service-connected disabilities did not 
preclude him from seeking gainful employment.
 
As noted earlier, the Social Security Administration awarded the 
Veteran disability benefits.  In light of the fact that there are 
significant differences in the definition of disability under the 
two systems, Social Security Administration determinations are 
not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 
(1994).  Since there are also similarities between the two, 
however, the Board must provide the basis for disagreeing with or 
not accepting a finding of disability by the Social Security 
Administration.  Id.
 
The primary basis for the award of the Social Security benefits 
was the Veteran's nonservice connected liver disorder.  Further, 
the Social Security Administration also considers a claimant's 
age.  In any event, the preponderance of the evidence, as set 
forth above, shows the Veteran's service-connected disabilities 
do not present an exceptional disability picture of how they 
impact his employability.  Indeed, medical authority notes there 
is no impact due to the service connected disorders which 
precludes gainful employment.  In light of these factors, the 
Board is constrained to find referral for extraschedular 
consideration is not indicated by the evidence.  38 C.F.R. 
§ 4.16(b).  The benefit sought on appeal is denied.
 
In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).
  
ORDER
 
Entitlement to a total disability evaluation based on individual 
unemployability due to service connected disorders, to include 
referral for extraschedular consideration, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


